                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 FAROULH DORLETTE,
     Plaintiff,

        v.                                              No. 3:15-cv-1856 (VAB)

 DISCIPLINARY INVESTIGATOR
 MELENDEZ, et al.,
       Defendants.


             RULING AND ORDER ON MOTION FOR SUMMARY JUDGMENT

       Faroulh Dorlette (“Plaintiff”) initiated this action pro se while incarcerated at the

MacDougall-Walker Correctional Institution (“MacDougall-Walker”) in Suffield, Connecticut,

but now has counsel. Mr. Dorlette’s lawsuit arises under 42 U.S.C. § 1983 and alleges that

Disciplinary Investigator Melendez, Hearing Officer Richardson, and District Administrator

Angel Quiros (collectively “Defendants”) violated Mr. Dorlette’s right to procedural due process

under the Fourteenth Amendment.

       Defendants have moved for summary judgment.

       For the following reasons, Defendants’ motion for summary judgment is GRANTED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       A.      Factual Background

       Mr. Dorlette is in the custody of the Connecticut Department of Correction (“DOC”), and

he challenges the prison conditions and process he received surrounding the DOC’s adjudication

of a disciplinary report. L. R. 56(a)2 Statement of Facts in Opp’n to Summ. J., ECF No. 105-1 ¶¶

1, 3, 6 (Feb. 6, 2020) (“Pl.’s SMF”).




                                                 1
       In a “Notice to Population” dated February 19, 2014, the DOC prohibited the mailing of

certain unauthorized items. Ex. D, Notice to Population, ECF No. 89-5 at 17 (Feb. 19, 2014)

(“Notice to Population”). The Notice to Population stated in its entirety:

               As a reminder, outgoing social correspondence shall only consist of
               general correspondence.

               Under no circumstances is any item to be mailed out with any
               outgoing social correspondence, i.e. handkerchiefs, homemade
               crosses, etc.

               Authorized items needing to be mailed out should be arranged
               through the Unit Management staff in accordance with
               Administrative Directive 6.10, Inmate Property.

               Any outgoing social correspondence with unauthorized items will
               be rejected.

Id.

       Mr. Dorlette alleges that he was not in MacDougall-Walker when the Notice to

Population was allegedly posted on bulletin boards and never saw this Notice to Population

before the date in question. Pl.’s SMF at Add’l Material Facts ¶¶ 15-16. Based on Mr. Dorlette’s

alleged risk group placement leading up to and at the time of the alleged infraction, he allegedly

“did not have freedom to move throughout the prison” and “was not permitted to stop at bulletin

boards to read notices thereon.” Id. at Add’l Material Facts ¶¶ 20-21.

       On October 24, 2014, Officer Tyburski issued a disciplinary report (“Disciplinary

Report”) to Mr. Dorlette for attempting to mail an unauthorized item—a soup seasoning

packet—out through the prison mail. Pl.’s SMF ¶¶ 11-14. The Disciplinary Report was issued for

alleged Security Tampering, which is a Class A offense. Id. ¶ 10. Mr. Dorlette maintains he was

requesting an updated brochure from a prison pen-pal service, Prison Inmates Online, and did not

send or attempt to send an unauthorized item out through the mail as alleged in the process



                                                 2
surrounding the Disciplinary Report. Id. ¶ 28; see also id. at Add’l Material Facts ¶¶ 1-7

(claiming that it was highly unlikely Mr. Dorlette had a soup seasoning packet at his disposal and

referencing Prison Inmates Online).

        The DOC assigned an Investigator Melendez to the Disciplinary Report. Id. ¶¶ 15-16.

Investigator Melendez met and spoke with Mr. Dorlette and issued a report and recommendation,

but allegedly did not investigate or do anything else besides review Officer Tyburski’s written

accusation. Id. ¶ 17. Investigator Melendez’s report recommended a finding of guilty, as well as

sanctions, which included “20 days loss of phone privileges, 60 days loss of visitation, 60 days

loss of mail privileges, 60 days loss of commissary privileges, and 10 days forfeiture of risk

reduction earned credits.” Id. ¶¶ 19-20.

        Mr. Dorlette stated to Investigator Melendez that Mr. Dorlette would talk to his advocate

about the incident. Id. ¶ 18. The DOC also allowed Mr. Dorlette to choose an advocate to assist

him with the disciplinary report process, and Mr. Dorlette chose Advocate Maiorana, with whom

he allegedly met only once before the hearing. Id. ¶¶ 21-23. Mr. Dorlette provided Advocate

Maiorana with a three-page handwritten statement that he wished to be presented to the hearing

officer. Id. ¶ 24. Advocate Maiorana completed a report and provided it to the hearing officer. Id.

¶ 26. Although Mr. Dorlette’s statement was attached to Advocate Maiorana’s report, Mr.

Dorlette alleges that the hearing officer did not consider it. Id. ¶ 25.

        Advocate Maiorana did not recommend a finding of guilty, and instead “did nothing,”

deferring to the discretion of the hearing officer. Id. ¶ 27. Mr. Dorlette maintains that Officer

“Tyburski was either mistaken, or intentionally making up the charge,” and consequently, he

pled “not guilty” to the Disciplinary Report. Id. ¶¶ 29-30.




                                                   3
       On or about November 20, 2014, a hearing was held regarding the Disciplinary Report,

with Hearing Officer Richardson presiding as hearing officer. Id. ¶¶ 31-33. Also present at the

hearing were Mr. Dorlette, Advocate Maiorana, and Investigator Melendez. Id. ¶ 38. At the

hearing, Mr. Dorlette had his three-page written statement presented, and he also “testified and

told his version of events.” Id. ¶¶ 35-36. Mr. Dorlette did not call other witnesses. Id. ¶ 37.

Hearing Officer Richardson found Mr. Dorlette guilty and issued the following sanctions: “20

days punitive segregation, 60 days loss of mail privileges, and 10 days forfeiture of risk

reduction earned credits.” Id. ¶¶ 41-43. According to Mr. Dorlette, during the twenty days of

punitive segregation, he was also “deprived of commissary, visitation, and phone privileges,” as

well as other “extremely difficult conditions of confinement.” Id. at Add’l Material Facts ¶ 31.

       Mr. Dorlette alleges that it was not a real hearing and that there was no legitimate finding

of guilt. Id. ¶ 31. According to Mr. Dorlette, the DOC did not produce any evidence at the

hearing, and no one testified against him at the hearing. Id. ¶ 44; id. at Add’l Material Facts ¶¶

25-27. Mr. Dorlette also alleges that Advocate Maiorana “did nothing to actually advocate for”

him, and despite his many requests to see the alleged seasoning packet found in his mail, it was

never shown to him before the hearing. Id. at Add’l Material Facts ¶¶ 8-10, 24, 28. According to

Defendants, Hearing Officer Richardson “made his decision and issued his sanctions based on

evidence presented at the hearing, which included plaintiff’s three-page statement . . . and also

included the documentation and reports submitted by DOC staff.” L. R. 56(a)1 Statement of

Undisputed Material Facts, ECF No. 90 ¶ 44 (Nov. 7, 2019) (“Defs.’ SMF”).

       On or about November 20, 2014, Mr. Dorlette received notice of the hearing outcome, as

well as information on how to appeal his guilty determination. Pl.’s SMF ¶¶ 45-47. Mr. Dorlette

appealed, but he was unsuccessful in overturning his guilty determination. Id. ¶ 48. District



                                                  4
Administrator Quiros allegedly failed to respond or “acknowledge [Mr. Dorlette’s] disciplinary

appeal.” Compl., ECF No. 1 ¶¶ 6, 20 (Dec. 22, 2015).

       Mr. Dorlette sought a writ of habeas corpus in Connecticut State Superior Court based

upon the same Disciplinary Report, but he denies that the parties were the same, the nature of the

lawsuit was the same, the allegations were the same, or that the requested relief was the same. Id.

¶¶ 49-50. Mr. Dorlette’s habeas action, No. TSR-CV15-4006924-S, proceeded to judgment,

including a trial on the merits before the Honorable Vernon D. Oliver. Id. ¶¶ 52-53. During the

trial, Mr. Dorlette “presented evidence, testified himself, cross examined the Commissioner of

Correction’s witnesses, voir dired evidence presented by the Commissioner of Correction, and . .

. also provided closing argument.” Id. ¶ 55. Mr. Dorlette alleges that the first time he was shown

the seasoning packet was during these habeas proceedings, and that it was only a “photocopy of

the alleged packet.” Id. at Add’l Material Facts ¶¶ 12, 29. Although Mr. Dorlette admits that

Judge Oliver “specifically heard argument on whether the process that [he] received surrounding

his [Disciplinary Report] complied with standards detailed in Wolff v. McDonnell, 418 U.S. 539

(1974),” he disputes that Judge Oliver “applied the correct standard.” Id. ¶ 56.

       On June 14, 2017, Judge Oliver issued a memorandum of decision and ruled against Mr.

Dorlette, finding that Mr. Dorlette “received all of the process to which he was constitutionally

entitled.” Dorlette v. Warden, No. TSR-CV15-4006924-S, 2017 WL 3011610, at *3 (Conn.

Super. Ct. June 14, 2017).

       Mr. Dorlette failed to timely appeal Judge Oliver’s decision of his habeas action, and on

November 8, 2017, the Connecticut Appellate Court dismissed his appeal because it was

untimely. Pl.’s SMF ¶¶ 63-67.




                                                 5
       Mr. Dorlette alleges that “[t]o the present date the seasoning packet has never been

produced at any hearing, nor shown to Plaintiff, nor to any of his attorneys or ‘advocates.’” Id. at

Add’l Material Facts ¶ 30. He contends that he had no motive to mail a packet of seasoning to

the pen pal service, id. at Add’l Material Facts ¶¶ 5-6, and that at the time of the alleged

infraction, he was “highly motivated to avoid getting any disciplinary tickets,” because he would

soon qualify to move from Stage I to Stage II of administrative segregation confinement, which

was a less restrictive form of incarceration, id. at Add’l Material Facts ¶ 13.

       B.      Procedural History

       On December 22, 2015, Mr. Dorlette, while incarcerated at MacDougall-Walker, filed a

Complaint against Officer Tyburski, Disciplinary Investigator Melendez, Hearing Officer

Richardson, Angel Quiros, and Scott Semple in their individual and official capacities, alleging

under 42 U.S.C. § 1983 that they violated his procedural due process rights under the Fourteenth

Amendment. See generally Compl.

       On February 3, 2016, the Honorable William I. Garfinkel granted Mr. Dorlette’s updated

motion for leave to proceed in forma pauperis. Order, ECF No. 10 (Feb. 3, 2016).

       On October 17, 2016, the Court issued an initial review order permitting Mr. Dorlette’s

procedural due process claims to continue against Defendants Disciplinary Investigator

Melendez, Hearing Officer Richardson, and District Administrator Quiros in their individual and

official capacities. Initial Review Order, ECF No. 13 (Oct. 17, 2016). The Court dismissed all

claims against Officer Tyburski and Commissioner Semple under 28 U.S.C. § 1915A(b)(1). Id.

       On January 29, 2018, after granting and denying in part Defendants’ motion to dismiss,

see Order, ECF No. 39 (Jan. 2, 2018), and directing Mr. Dorlette to submit a notice stating

whether he waived for all time the claims relating to disciplinary actions imposed on November



                                                  6
20, 2014, id.; see also Notice, ECF No. 43 (Jan. 19, 2018); the Court found that Mr. Dorlette’s

notice failed to waive those claims that affect the duration of his confinement. Order, ECF No.

44 (Jan. 29, 2018). As a result, the Court dismissed the due process claims relating to the

November 20, 2014, disciplinary disposition by Investigator Melendez and Hearing Officer

Richardson and the appeal of it to District Administrator Quiros. Id. at 3. The Court held that Mr.

Dorlette’s case would proceed “only as to the Fourteenth Amendment procedural due process

claim against Defendants Melendez, Richardson, and Quiros relating to the November 20, 2014,

guilty finding and imposition of sanctions of twenty days of punitive segregation and sixty days

loss of mail privileges,” which were the only sanctions affecting Mr. Dorlette’s conditions of

confinement. Id.

       On August 27, 2019, the Court sua sponte appointed counsel to Mr. Dorlette “for the

limited purpose of addressing any dispositive motions.” Order, ECF No. 83 (Aug. 27, 2019).

       On November 1, 2019, Defendants moved for summary judgment, and filed a supporting

memorandum, several exhibits, and a statement of material facts. Mot. for Summ. J., ECF No. 89

(Nov. 1, 2019); Mem. of Law in Supp. of Mot. for Summ. J., ECF No. 89-1 (Nov. 1, 2019)

(“Defs.’ Mem.”); L. R. 56(a)1 Statement of Undisputed Material Facts, ECF No. 90 (Nov. 7,

2019) (“Defs.’ SMF”).

       On January 27, 2020, the Court sua sponte ordered that, “given the age of the case, the

Court will not entertain any motions to amend the Complaint until after the pending motion for

summary judgment is resolved.” Order, ECF No. 104 (Jan. 27, 2020).

       On February 6, 2020, Mr. Dorlette timely opposed the motion for summary judgment and

filed his supporting memorandum, several exhibits, and response to Defendants’ statement of

material facts. Mem. of Law in Supp. of Pl.’s Obj. to Mot. for Summ. J., ECF No. 105 (Feb. 6,



                                                 7
2020) (“Pl.’s Opp’n”); L. R. 56(a)2 Statement of Facts in Opp’n to Summ. J., ECF No. 105-1

(Feb. 6, 2020) (“Pl.’s SMF”).

       On February 24, 2020, Defendants replied. Reply, ECF No. 108 (Feb. 24, 2020) (“Defs.’

Reply”).

       On February 26, 2020, the Court held a hearing on the motion for summary judgment.

Minute Entry, ECF No. 109 (Feb. 26, 2020).

II.    STANDARD OF REVIEW

       A court will grant a motion for summary judgment if the record shows no genuine issue

as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986). The non-moving party may

defeat the motion by producing sufficient evidence to establish that there is a genuine issue of

material fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. at 247–48 (emphasis in the original).

       “[T]he substantive law will identify which facts are material.” Id. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Id.; see Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.

1996) (“[M]ateriality runs to whether the dispute matters, i.e., whether it concerns facts that can

affect the outcome under the applicable substantive law.” (citing Anderson, 477 U.S. at 248)).

       “The inquiry performed is the threshold inquiry of determining whether there is the need

for a trial—whether, in other words, there are any genuine factual issues that properly can be



                                                 8
resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson, 477 U.S. at 250. When a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates the absence of a genuine issue of

material fact,” the non-moving party must do more than vaguely assert the existence of some

unspecified disputed material facts or “rely on conclusory allegations or unsubstantiated

speculation.” Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation

omitted).

       The party opposing the motion for summary judgment “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Id. “If the evidence

is merely colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 250 (citing Dombrowski v. Eastland, 387 U.S. 82, 87 (1967); First Nat’l

Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290 (1968)).

       A court must view any inferences drawn from the facts in the light most favorable to the

party opposing the summary judgment motion. See Dufort v. City of N.Y., 874 F.3d 338, 343 (2d

Cir. 2017) (“On a motion for summary judgment, the court must ‘resolve all ambiguities and

draw all permissible factual inferences in favor of the party against whom summary judgment is

sought.’”). A court will not draw an inference of a genuine dispute of material fact from

conclusory allegations or denials, see Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011),

and will grant summary judgment only “if, under the governing law, there can be but one

reasonable conclusion as to the verdict,” Anderson, 477 U.S. at 250.




                                                9
III.   DISCUSSION

       Mr. Dorlette’s remaining claim is a Fourteenth Amendment procedural due process claim

relating to the November 20, 2014, guilty finding and imposition of sanctions of twenty days of

punitive segregation and sixty days loss of mail privileges, which are the sanctions that affect his

conditions of confinement.

       In moving for summary judgment, Defendants argue: (1) there is no genuine dispute of

material fact that Mr. Dorlette received sufficient process; (2) his claims for money damages are

precluded and barred by the collateral estoppel doctrine; (3) all Defendants are entitled to

qualified immunity; (4) the Eleventh Amendment bars the injunctive relief Mr. Dorlette seeks;

and (5) the Prison Litigation Reform Act bars the injunctive relief Mr. Dorlette seeks.

       A.      Procedural Due Process

       The Fourteenth Amendment provides that “[n]o State shall . . . deprive any person of life,

liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. “Procedural due

process imposes constraints on governmental decisions which deprive individuals of ‘liberty’ or

‘property’ interests within the meaning of the Due Process Clause of the . . . Fourteenth

Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976).

       To succeed on a Section 1983 claim “for denial of due process arising out of a

disciplinary hearing, a plaintiff must establish that he (1) possessed an actual liberty interest and

(2) was deprived of that interest without being afforded sufficient process.” Williams v. Chuttey,

767 F. App’x 105, 107 (2d Cir. 2019) (summary order) (citing Ortiz v. McBride, 380 F.3d 649,

654 (2d Cir. 2004)). The liberty interest must “subject the prisoner to ‘atypical and significant

hardship . . . in relation to the ordinary incidents of prison life.” Vega v. Lantz, 596 F.3d 77, 83

(2d Cir. 2010) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)).



                                                  10
       Mr. Dorlette emphasizes that the accusation itself—attempting to send a soup seasoning

packet in the mail—is “bizarre and petty.” Pl.’s Opp’n at 5. According to Mr. Dorlette, “the

record showed absolutely no motive for the alleged act, but rather real and earnest motivation not

to commit any infractions, much less a ridiculous and meaningless infraction.” Id. at 6.

       According to Mr. Dorlette, at the time he was accused, he was two weeks shy of

completing four months of good behavior, which would have allowed him to move from Phase I

to Phase II’s less restrictive and onerous confinement. Id. at 3. He submits that he lost this

opportunity, was instead placed in punitive segregation for twenty days. Id. Mr. Dorlette

describes the experience of prisoners in punitive segregation as follows:

               [T]heir hands are chained behind their back and a chain (commonly
               called a ‘tether’) is attached from the handcuffs behind his back to
               leg irons. They cannot order Commissary items and thus de facto,
               are deprived of Commissary Privileges. They cannot possess any
               property except [two] sets of clothes and limited hygiene items.
               They are not allowed stationary except what a DOC counselor might
               choose to give them. They lose telephone privileges and cannot
               receive visitors.

Id. As a result, Mr. Dorlette argues that he “suffered significant loss of liberty” as a result of his

“flawed proceedings.” Id.

       The Court disagrees.

       “Factors relevant to determining whether the plaintiff endured an ‘atypical and significant

hardship’ include ‘the extent to which the conditions of the disciplinary segregation differ from

other routine prison conditions’ and ‘the duration of the disciplinary segregation imposed

compared to discretionary confinement.’” Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004)

(quoting Wright v. Coughlin, 132 F.3d 133, 136 (2d Cir. 1998)). In Sandin, the Supreme Court

found that neither state regulations nor the Due Process Clause created a liberty interest for a




                                                  11
prisoner in avoiding thirty days’ disciplinary confinement in a special housing unit, or punitive

segregation. 515 U.S. at 484-88.

       In Mr. Dorlette’s case, the twenty-day duration of his punitive segregation was shorter

than the thirty days at issue in Sandin, and although Mr. Dorlette asserts differences in

conditions, “comparable periods and conditions of segregation do not amount to a deprivation of

a liberty interest.” Hynes v. Squillace, 143 F.3d 653, 658 (2d Cir. 1998) (per curiam). Mr.

Dorlette does not describe how punitive segregation compares to the conditions of the general

population, and significantly, he does not compare punitive segregation to his prior confinement

in Phase I. Although Mr. Dorlette describes being restrained by chains and leg irons for those

twenty days, the prisoner in Sandin was similarly “constrained by leg irons and waist chains,”

and spent his “entire time alone in his cell . . . with the exception of 50 minutes each day on

average for brief exercise and shower periods.” See 515 U.S. at 493 (Breyer, J., dissenting)

(emphasis in original) (describing the prisoner’s confinement conditions).

       Because Mr. Dorlette has failed to create a genuine dispute of material fact as to his

confinement conditions, and hence a protected liberty interest, the Court consequently has no

basis on which to find that the conditions he describes are an “atypical and significant hardship.”

Sandin, 515 U.S. at 484; see Hynes, 143 F.3d at 658 (affirming district court’s finding because

the prisoner “offered no evidence in support of his argument that his 21-day keeplock

confinement was atypical or significant, notwithstanding his familiarity with the conditions of

his own confinement”); Sealey v. Giltner, 197 F.3d 578, 589 (2d Cir. 1999) (describing the

conditions of a prisoner’s placement in administrative segregation in a special housing unit as

“doubtless unpleasant and somewhat more severe than those of general population,” but

affirming that “the degree of incremental harshness, endured for 101 days, is not an ‘atypical and



                                                 12
significant hardship on the inmate in relation to the ordinary incidents of prison life’” (quoting

Sandin, 515 U.S. at 484)); Smith v. Arnone, 700 F. App’x 55, 56 (2d Cir. 2017) (summary order)

(finding that the prisoner “failed to dispute a material issue of fact regarding whether his

confinement” implicated a protected liberty interest because “[t]he record demonstrates that his

punishment for this disciplinary infraction was 30 days’ punitive segregation,” and there was “no

evidence demonstrating that [these] conditions . . . were more onerous than usual restrictive

confinements”); Black v. Selsky, 15 F. Supp. 2d 311 (W.D.N.Y. 1998) (“while Black’s

confinement to SHU was more restrictive than confinement in general population, the

restrictions do not appear to be any greater than the restrictions imposed on the inmate in

Sandin”).

         As a result, there is no genuine dispute of material fact regarding whether the twenty days

of punitive segregation and sixty days loss of mail privileges infringed on a protected liberty

interest of Mr. Dorlette’s—they did not.

         Accordingly, Mr. Dorlette’s procedural due process claim must be dismissed.1

         B.       Qualified Immunity

         Even if Mr. Dorlette’s procedural due process claim had legal merit, Defendants may be

entitled to qualified immunity, at least with respect to Mr. Dorlette’s request for monetary

damages.

         “Qualified immunity protects federal and state officials from money damages and

unnecessary and burdensome discovery or trial proceedings.” Coollick v. Hughes, 699 F.3d 211,


1
  As a result of dismissing Mr. Dorlette’s procedural due process claim, his related claims for injunctive relief—
including any relief related to the Disciplinary Report or for release to the general population—also are dismissed.
Significantly, any relief for release to the general population would be moot because the twenty-day period of
punitive segregation would have long since expired and, to the extent that Mr. Dorlette is currently not in the general
population, there is nothing in this record to suggest that any such designation is related to anything regarding his
claims in this case. See Martin-Trigona v. Shiff, 702 F.2d 380, 386 (2d Cir. 1983) (“The hallmark of a moot case or
controversy is that the relief sought can no longer be given or is no longer needed.”).

                                                          13
219 (2d Cir. 2012) (citing Crawford-El v. Britton, 523 U.S. 574, 598 (1998)) (internal quotation

marks omitted); see also Jones v. Parmley, 465 F.3d 46, 55 (2d Cir. 2006) (“Qualified immunity

shields police officers acting in their official capacity from suits for damages unless their actions

violate clearly-established rights of which an objectively reasonable official would have known.”

(internal quotation marks omitted)). It “is an affirmative defense that the defendants have the

burden of raising in their answer and establishing at trial or on a motion for summary judgment.”

Coollick, 699 F.3d at 219. If a defendant has an objectively reasonable belief that his actions are

lawful, he is entitled to qualified immunity. Spavone v. N.Y. State Dept. of Corr. Servs., 719 F.3d

127, 135 (2d Cir. 2013).

       When a court analyzes the question of whether public officials are entitled to qualified

immunity, there are two issues that guide the inquiry. See Zalaski v. City of Hartford, 723 F.3d

382, 388-89 (2d Cir. 2013). First, the court considers whether “the facts show that the officer’s

conduct violated plaintiff’s constitutional rights.” Id. Second, if the answer is no, “further inquiry

is unnecessary because [ ] there is no viable constitutional claim;” but if the answer is yes, “or at

least not definitively no,” the court may move on to the second question: “was the right clearly

established at the time of defendant’s actions?” Id.

       Courts need not consider these two questions in order, and may consider the latter

question first, which may be “particularly appropriate where the former turns on difficult or

novel questions of constitutional or statutory interpretation, but it is nevertheless clear that the

challenged conduct was not objectively unreasonable in light of existing law.” Id. (citing

Pearson v. Callahan, 555 U.S. 223 (2009)) (internal quotation marks omitted). “[T]he clearly

established right must be defined with specificity.” City of Escondido v. Emmons, 149 S. Ct. 500,




                                                  14
501 (2019) (finding that defining the clearly established right as “the right to be free of excessive

force” was too general).

       The right at issue must be a “constitutional right[ ] of which a reasonable person would

have known” and “reasonableness is judged against the backdrop of the law at the time of the

conduct.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (internal citations and

quotations omitted). “[S]pecificity is especially important in the Fourth Amendment context,

where the Court has recognized that it is sometimes difficult for an officer to determine how the

relevant legal doctrine, here excessive force, will apply to the factual situation the officer

confronts.” Mullenix v. Luna, 136 S.Ct. 305, 308 (2015) (per curiam). “For law to be clearly

established, it is not necessary to identify a case directly on point. But precedent must have

spoken with sufficient clarity to have placed the constitutional question at issue beyond debate.”

Mara v. Rilling, 921 F.3d 48, 68 (2d Cir. 2019) (citing Ashcroft v. al-Kidd, 653 U.S. 731, 735

(2011)).

       Defendants first argue that because Mr. Dorlette fails to show a dispute of material fact

over his due process claims, they are entitled to qualified immunity. Defs.’ Mem. at 17-18.

Second, Defendants argue that they did not violate a clearly established due process right. Id. at

19. Finally, Defendants contend that even if they violated Mr. Dorlette’s right to procedural due

process, they are entitled to qualified immunity because “[n]o authority of this Circuit or the

Supreme Court clearly establishes that a correctional official commits a Due Process violation in

the particular factual contexts alleged in this case.” Id. at 21. According to Defendants, they “do

not lose their qualified immunity merely because their conduct violates some statutory or

administrative provision.” Id. at 23 (citations omitted). They emphasize that the DOC

Administrative Directives “in and of themselves do not create private causes of action,” id. at 24



                                                  15
n.6 (collecting cases), and that it was objectively reasonable for Defendants to believe that their

conduct was lawful, id. at 25-28.

          Mr. Dorlette argues that Defendants’ failure to follow Administrative Directive 9.5,

particularly “with respect to the production of the evidence and testimony,” precludes them from

obtaining qualified immunity. Pl.’s Opp’n at 24-25. According to Mr. Dorlette, “[t]here is no

qualified immunity when the defendants violate rules of which they are fully aware.” Id. at 25

(citing Harnage v. Lightner, No. 3:17-cv-263 (AWT), 2019 WL 319395 (D. Conn. Jan. 24,

2019)).

          In reply, Defendants submit that Mr. Dorlette has failed to “identify a single precedential

case addressing the right at issue in this case,” which “is not enough to overcome” the

Defendants’ qualified immunity. Defs.’ Reply at 5-6.

          The Court agrees.

          “The qualified immunity standard is ‘forgiving’ and ‘protects all but the plainly

incompetent or those who knowingly violate the law.’” Grice v. McVeigh, 873 F.3d 162, 166 (2d

Cir. 2017) (quoting Amore v. Novarro, 624 F.3d 522, 530 (2d Cir. 2010)). The Court has already

found that Mr. Dorlette does not have a procedural due process claim, because no protected

liberty interest was implicated. Even if the Court found that Mr. Dorlette’s protected liberty

interest was implicated, however, he could only prevail if Defendants violated a clearly

established constitutional right.

          Mr. Dorlette argues that Defendants failed to follow Administrative Directive 9.5; prison

rules and regulations, however, do not create private causes of action under Section 1983. See

Sandin, 515 U.S. at 481-82 (“prison regulations” and such directives are “primarily designed to

guide correctional officials in the administration of a prison,” and are “not designed to confer



                                                  16
such rights on inmates”); see also El-Massri v. New Haven Corr. Ctr., No. 3:18-cv-1249 (CSH),

2019 WL 3491639, at 10 (D. Conn. July 31, 2019) (“It is well-established that a claim that a state

official failed to comply with his own agency’s directives, policies, or procedures does not

demonstrate the deprivation of a constitutionally or federally protected right.” (internal citations

omitted)); Harris v. Armstrong, No. 3:02-cv-665 (DFM), 2006 WL 861023, at *11 (D. Conn.

Mar. 31, 2006) (“A state cannot be said to have a federal due process obligation to follow all of

its procedures; such a system would result in the constitutionalizing of every state rule, and

would not be administrable.” (quoting Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993));

Fernandez v. Armstrong, No. 3:02-cv-2252 (CFD), 2005 WL 733664, at *9 (D. Conn. Mar. 30,

2005) (“failure of a correctional official to comply with the institutional grievance procedures is

not cognizable in an action filed pursuant to 42 U.S.C. § 1983” (internal citations omitted)). As a

result, any violation of Administrative Directives does not affect Defendants’ entitlement to

qualified immunity.

       To the extent that Mr. Dorlette challenges the underlying Disciplinary Report itself as a

violation of his due process rights, that argument also fails. A “prison inmate has no general

constitutional right to be free from being falsely accused in a misbehavior report,” such as the

Disciplinary Report here, unless there is “retaliation against the prisoner for exercising a

constitutional right.” Boddie v. Schnieder, 105 F.3d 857, 862 (2d Cir. 1997) (citations omitted).

To this date, Mr. Dorlette has not pursued a retaliation claim in this Court or in his prior writ of

habeas corpus action, which also claimed various due process violations. As a result, the merit of

the Disciplinary Report does not affect the Defendants’ qualified immunity argument.

       Finally, to the extent that Mr. Dorlette relies on Shabazz v. Warden, No. CV14406573,

2016 WL 5339522 (Conn. Super. Ct. Aug. 22, 2016) to assert the violation of a clearly



                                                 17
established due process right, that argument fails as well. “The Supreme Court has lately

emphasized the breadth of qualified immunity protection.” Francis v. Fiacco, 942 F.3d 126, 145

(2d Cir. 2019) (citations omitted). For a right to be clearly established, there must be binding

precedent to put government officials on notice. See, e.g., Anderson v. Recore, 317 F.3d 194, 197

(2d Cir. 2003) (“A right is clearly established if . . . the Supreme Court or the Second Circuit has

recognized the right. . . .”). “When neither the Supreme Court nor [the Second Circuit] has

recognized a right,” that right cannot be clearly established within the Second Circuit for

qualified immunity purposes. Pabon v. Wright, 459 F.3d 214, 255 (2d Cir. 2006); see also Tuttle

v. Semple, 2018 WL 705004, at *5 n.2 (rejecting plaintiff’s cases because “district court

decisions do not ‘count’ as ‘clearly established’ law for qualified immunity purposes” (citing

Pabon, 459 F.3d at 255)). As a result, Mr. Dorlette has failed to create a genuine dispute of

material fact that Defendants violated a clearly established right of his.

         Accordingly, even if there were a dispute of material fact over Mr. Dorlette’s procedural

due process claim, there is no genuine dispute of material fact that Defendants are entitled to

qualified immunity for any claims for monetary damages.2

         C.       Leave to Amend

         Under Rule 15 of the Federal Rules of Federal Procedure, a party “may amend its

pleading once as a matter of course within . . . 21 days after serving it.” Fed. R. Civ. P. 15(a)(1).

“In all other cases, a party may amend its pleading only with the opposing party’s written

consent or the court’s leave,” which should be freely given “when justice so requires.” Fed. R.

Civ. P. 15(a)(2).




2
 Given that the Court has dismissed all of Mr. Dorlette’s claims for other reasons, the Court need not and does not
address Defendants’ collateral estoppel argument.

                                                         18
       In a footnote, Mr. Dorlette “renews his request for leave to amend his complaint to

include allegations that the defendants’ conduct was retaliatory and that the punishment inflicted

infringed upon his eighth amendment rights.” Pl.’s Opp’n at 27 n.4.

       “[A] district court, despite the standard of the second sentence of Rule 15(a), does not

abuse its discretion in denying leave to amend the pleadings where the moving party has failed to

establish good cause, as required by Rule 16(b), to amend the pleadings after the deadline set in

the scheduling order. . . . ‘[G]ood cause’ depends on the diligence of the moving party.” Kassner

v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 243 (2d Cir. 2007). In exercising their discretion

under Rule 16(b), courts “also may consider other relevant factors including, in particular,

whether allowing the amendment of the pleading at this stage of the litigation will prejudice

defendants.” Kassner, 496 F.3d at 243.

       In this case, the Court issued its initial review order on October 17, 2016, and since that

date, Mr. Dorlette has not attempted to request leave to amend his Complaint to add these claims.

See Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000) (“[D]espite the lenient

standard of Rule 15(a), a district court does not abuse its discretion in denying leave to amend

the pleadings after the deadline set in the scheduling order where the moving party has failed to

establish good cause."); Park B. Smith, Inc. v. CHF Indus. Inc., 811 F. Supp. 2d 766, 779

(S.D.N.Y. 2011) (“While mere delay, absent a showing of bad faith or undue prejudice, is not

enough for a district court to deny leave to amend, the longer the period of an unexplained delay,

the less will be required of the nonmoving party in terms of a showing of prejudice.” (internal

quotation marks omitted)).




                                                19
        Accordingly, consistent with this Court’s inherent authority to manage its docket with a

“view toward the efficient and expedient resolution of cases,” Dietz v. Bouldin, 136 S. Ct. 1885,

1892 (2016), the Court will not grant leave for Mr. Dorlette to amend his Complaint.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED.

       The Clerk of Court is respectfully directed to close the case.

       SO ORDERED at Bridgeport, Connecticut, this 26th day of February, 2020.



                                                     /s/ Victor A. Bolden

                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE




                                                20
